DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,948,208 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/9/2022, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, see Remarks, filed 8/9/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyakoshi et al. U.S. PGPub 2018/0354342.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyakoshi et al. U.S. PGPub 2018/0354342.
Regarding claim 8, Miyakoshi discloses a method for preventing dew condensation on a liquid line of an HVAC system, the method comprising increasing the level of liquid in the liquid line (e.g. refrigerant pipe #131) by decreasing the flow rate of refrigerant into an evaporator of the HVAC system (e.g. pg. 8, ¶88).

Allowable Subject Matter
Claims 1-7 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
November 18, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116